MEMORANDUM**
Louis A. Nichols appeals the district court’s denial of his 28 U.S.C. § 2255 motion to vacate his 262-month sentence imposed after a conviction for conspiracy to manufacture methamphetamine, in violation of 21 U.S.C. §§ 841(a) and 846. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Nicols contends that he was sentenced in violation of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because type and quantity of drugs were not charged in the indictment and proven to the jury beyond a reasonable doubt.1 This contention has been foreclosed by our decision in United States v. Sanchez-Cervantes, 282 F.3d 664 (9th Cir.2002) (concluding that Apprendi does not apply retroactively to cases on initial collateral review).
The Clerk is directed to conform the docket for this case to the caption set forth above.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We do not address the other issues raised in Nichols' brief because they fall outside the scope of the COA, and his request for a broader the COA was previously denied. See United States v. Christakis, 238 F.3d 1164, 1168 (9th Cir.2001).